Order, Supreme Court, New York County (Eileen Bransten, J.), entered December 10, 2010, which, to the extent appealed from as limited by the briefs, granted defendants HRH Construction LLC’s and Vigilant Insurance Company’s motions for summary judgment dismissing the second and third causes of action for foreclosure of mechanic’s liens and HRH’s motion for summary judgment as to liability on its counterclaim for willful exaggeration of the liens, unanimously affirmed, with costs.
Defendants demonstrated conclusively that the amount of the lien was willfully exaggerated (see Lien Law § 39; Northe Group, Inc. v Spread NYC, LLC, 88 AD3d 557 [2011]; Strongback Corp. v N.E.D. Cambridge Ave. Dev. Corp., 25 AD3d 392, 393 [2006]). The evidence includes documents, created by plaintiff and submitted to its surety, that tend to show that plaintiff knowingly marked up its costs and expenses, as well as the testimony of plaintiff’s vice president and chief operating officer admitting to the overcharges and stating that he was “entitled to mark it up to whatever number I want,” and, “You know what? People do a lot of things.”
We have considered plaintiffs remaining arguments and find them unavailing. Concur — Mazzarelli, J.P, Catterson, DeGrasse, Manzanet-Daniels and Román, JJ.